 Case 1:19-cr-00139-RJD Document 63 Filed 02/20/20 Page 1 of 1 PageID #: 178


                                                 |ttn^^7,w|70g:g                            ATE: fg(>.
U.S.M.J. LOIS BLOOM



                              CRIMINAL CAUSE FOR PLEADING



USA -V- Micek                                                             Docket No.: IS    -CR-139(RJD)4^3^

Defendant: mr-                iia   M i'

        J/^esent            ^not present        _eustody           bail


Defendant's Counsel:.

         l^^esent           ^not present        CJA                ^LAS              Retai r ed


AUSA: Mj.


Interpreter:,         A//A^                                        Language:.


FTR (                    - ?:0^ )                                  Reporter:                an.

    Case Called
   Defendant's First Appearance
|_yl5efendant: [✓■"'^^wom           Arraigned         ^Informed of Rights
   Waiver ofIndictment Executed for Defendant
   Superceding Indictment/Information Filed
   ^Bench Warrant Is^ed:
                      ^GidlL^Tot Guilt^r.Plea to CountCs) j                ofthe fSupert < dmg>
       IndictmentdnFormofieTr
   ^Defendant Withdraws Not Guilty Plea and Enters Guilty Plea to
   Count(s)                                           ofthe (Superceding)Indictmeji /Information
l/^'^ourt Finds Factual Basis for the Plea
   Sentencing Set for S" / '^         / ApSIo at [O'.OO gt-M .
   Sentencing to be Set by Probation
   Bail/Bond:     Set         Continued for Defendant                 Continued in Custody
   Case Adjourned to        /    /   at
j^^ursuant to Federal Rule of Criminal Procedure 11,the Magistrate Judge did                 dminister the
   allocution. A finding has been made that the plea was made knowingly anc oluntarily and
   the plea was not coerced. The Magistrate Judge recommends that the plea o|guilty be
  ^cepted.
\/ Transcript Ordered
L/^Oth&T'. Oo loS'i«>rt'4~ -fx)                                           Cig. (/{ ■ X*' IF7 ■    ■ Rloerv-y
                              QcX&r
